 

Exhibit 10.4

 

WEANLING PIG SALES AGREEMENT

 

This Weanling Pig Sales Agreement (this “Agreement”) is made effective January
1, 2010 (the “Effective Date”), by and between TS Finishing, LLC, a Delaware
limited liability company (“TS FINISHING”) and Mountain Prairie, LLC, a Colorado
limited liability company (“MOUNTAIN PRAIRIE”).

 

WHEREAS, MOUNTAIN PRAIRIE is in the business of raising young pigs to the time
at which such pigs are removed from the sow at weaning (at which time such pigs
weigh approximately * ) (“weanling pigs”) and desires to obtain a constant
market for the weanling pigs it raises;

 

WHEREAS, in conjunction with the execution of this Agreement TS FINISHING and
Hormel Foods Corporation (“HORMEL FOODS”) are executing a Hog Procurement
Agreement dated the same date hereof (the “Hog Procurement Agreement”); and

 

WHEREAS, TS FINISHING wishes to purchase weanling pigs from MOUNTAIN PRAIRIE.

 

NOW, THEREFORE, in consideration of mutual agreements and for other good and
valuable consideration, the parties hereto agree as follows.

 

1.           Purchase and Sale of Weanling Pigs. MOUNTAIN PRAIRIE will supply
and sell to TS FINISHING, and TS FINISHING will purchase from MOUNTAIN PRAIRIE,
all weanling pigs produced by MOUNTAIN PRAIRIE at the Facilities. The
“Facilities” shall mean (i) MOUNTAIN PRAIRIE’s farrowing facilities in the
vicinity of Las Animas, Colorado, which facilities have the capacity to contain
up to approximately * sows (which capacity the parties estimate will produce
approximately * weanling pigs annually), and (ii) such other facilities of
MOUNTAIN PRAIRIE used in raising weanling pigs that MOUNTAIN PRAIRIE and TS
FINISHING agree in writing to become subject to this Agreement.

 

2.           Term.

 

(a)         The initial term of this Agreement commenced on the Effective Date
and expires on April 27, 2018 (the “Initial Term”). This Agreement will
automatically extend if neither party provides written notice of non-renewal at
least two (2) years prior to April 27, 2018, subject to the exception in Section
2(c) below.

 

(b)         If this Agreement is not terminated on April 27, 2018, this
Agreement shall continue and either party may terminate with two (2) years
advance written notice, subject to the exception in Section 2(c) below (the
“Extension Term”).

 

(c)         If there is a Market Ledger Balance or any Additional Market Ledger
Balances (as those terms are defined in the Hog Procurement Agreement) at the
end of the Initial Term or the Extension Term of this Agreement, this Agreement
will automatically extend until such time as no such balances remain (the
“Ledger Balance Extension Term”). During the Ledger Balance Extension Term,
PRODUCER may terminate this Agreement at any time by providing written notice
and making a cash payment to HORMEL FOODS that is sufficient to bring the Market
Ledger Balance and the Additional Market Ledger Balances to zero ($0.00).

 

 



* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

 



3.           Pricing and Payment Terms for Pigs. The price of pigs sold by
MOUNTAIN PRAIRIE to TS FINISHING during this Agreement will be the weaned pig
pricing portion of the attached Finishing Production Matrix Costs (the “Matrix
Costs”), based on the count at the receiving barn, less any quality adjustments
as described in Section 7. MOUNTAIN PRAIRlE will invoice TS FINISHING the amount
due for pigs upon delivery of the weanling pigs. TS FINISHING will pay MOUNTAIN
PRAIRIE the invoiced amount within five (5) days from the date of delivery.

 

4.           Adiustment of Matrix Price. From time to time during the term of
this Agreement, but no less frequently than annually, the parties will review
the Matrix Costs and will negotiate in good faith such adjustments to the Matrix
Costs as may be appropriate.

 

5.           Weanling Pig Delivery.

 

(a)         The weanling pigs supplied under this Agreement will be delivered on
a periodic basis as agreed by the parties. MOUNTAIN PRAIRIE will give TS
FINISHING advance notice of scheduled deliveries of weanling pigs. The weanling
pigs will be delivered to TS FINISHING’s staging facility located near the
MOUNTAIN PRAIRIE sow farm by MOUNTAIN PRAIRIE and MOUNTAIN PRAIRIE will bear the
cost of this delivery.

 

(b)         Weanling pigs will be loaded in clean, properly ventilated trucks or
trailers that provide sufficient room and are properly maintained in such a
manner so as to ensure timely delivery of weanling pigs. The third party
transport provider must transport and care for the weanling pigs in a reasonable
manner so as not to jeopardize or compromise the health of the weanling pigs. TS
FINISHING will pay the costs for all appropriate health papers relating to the
delivery of the weanling pigs and any costs involved in the interstate movement
of the weanling pigs.

 

6.             Title and Risk of Loss. Title and risk of loss shall pass from
MOUNTAIN PRAIRIE to TS FINISHING at the time the hogs are delivered to the TS
FINISHING staging facilities located near the MOUNTAIN PRAIRIE sow farm.

 

7.             Weanling Pig Quality.

 

(a)          MOUNTAIN PRAIRIE will maintain its existing breeding herd of sows
to produce weanling pigs. MOUNTAIN PRAIRIE will use its commercially reasonable
best efforts to deliver healthy, high quality weanling pigs to TS FINISHING.

 

(b)          TS FINISHING may reject certain individual weanling pigs at the
time of delivery on the following basis: (i) weanling pigs that are injured;
(ii) weanling pigs that possess physical abnormalities commonly believed to
significantly depress performance or cause a marketing discount; (iii) ruptured
weanling pigs; (iv) weanling pigs with anal prolapses; (v) weanling pigs with
splayed legs; (vi) weanling pigs that are not healed pigs; and (vii) weanling
pigs that are crippled. TS FINISHING may also reject weanling pigs that are dead
on arrival.

 

2 of 9

 

 

8.            Default; Termination; Consequences of Termination.

 

(a)          For purposes of this Agreement, a party is in default if such
party:

 

(i)           breaches this Agreement or any other agreement between the parties
and such breach remains uncured thirty (30) days after receipt from the
nondefaulting party of a written notice specifying the alleged breach;

 

(ii)          manifests an intention not to perform any material obligation
under this Agreement or manifests an intention not to cure a material breach of
this Agreement or any other agreement between the parties, except that such
manifestation will only be deemed a default if such party does not affirmatively
state in writing that such party intends to perform all material obligations
under this Agreement or intends to cure a material breach, as applicable, within
five (5) business days after written receipt from the non-manifesting party of
such manifested intention; or

 

(iii)         becomes insolvent, suspends or discontinues business operations,
makes an assignment for the benefit of creditors, commences voluntary or has
commenced against them involuntary bankruptcy proceedings, or voluntarily
appoints or involuntarily has appointed a receiver or trustee of all or any part
of their property.

 

(b)          The Parties agree that their sole remedy for any Default will be
binding arbitration pursuant to Section 22 of this Agreement. The Parties
further agree that their obligation to fully perform the terms of this Agreement
shall not terminate in the event of a Default, but instead will continue unless
and until this Agreement is terminated in accordance with the terms of Section
22(g) of this Agreement or is terminated in accordance with requirements of
Section 2 of this Agreement.

 

9.            Remedies. If a party is in default of its obligations hereunder,
the non-defaulting party has the right to pursue any and all remedies available
at law or in equity, including without limitation any remedies granted by this
Agreement. The remedies are cumulative, with the pursuit of any one or more
remedies not preventing the pursuit of any other remedies that may be available.
If the parties cannot mutually agree upon an adjustment to the Matrix Costs,
either parties’ sole remedy is to initiate arbitration pursuant to the
provisions of Section 22.

 

10.          No Security Interests or Liens In Hogs. MOUNTAIN PRAIRIE hereby
represents to TS FINISHING that all weanling pigs delivered under this Agreement
will be free and clear of all security interests and liens of any kind
whatsoever.

 

11.          Force Majeure. Neither party will be liable for damages due to
delay or failure to perform any obligation under this Agreement that results
directly or indirectly from any cause beyond the reasonable control of such
party, so long as such party has used its reasonable efforts to perform despite
the occurrence of the event of force majeure. Examples of such causes are strike
or other labor difficulties, breakdown or damage to facilities, acts of war,
acts of terrorism, civil commotions, acts of any governmental authority,
interference in telephone or electronic communications, fire, flood, windstorms
and other acts of God. The party unable to perform due to such causes must
promptly notify the other party of its inability to perform.

 

3 of 9

 

 

12.           Limit of Authority. Except as provided in this Agreement, it is
agreed that neither party is in any way the legal representative or agent of the
other party for any purpose whatsoever. Neither party has the right or authority
to assume or create any obligation of any kind, express or implied, on behalf of
the other party.

 

13.           Assignment; Binding Effect. Except as specifically provided
elsewhere in this Agreement, neither party has the right to assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party. The non-assigning party may grant or
withhold such consent in its discretion. This Agreement is binding on the
parties and their respective successors and permitted assigns.

 

14.           TS FINISHING’s Operations. TS FINISHING agrees that its sole
purpose shall be to engage in the business of raising weanling pigs purchased
from MOUNTAIN PRAIRIE to market hogs and to sell such market hogs pursuant to
the Hog Procurement Agreement. TS FINISHING agrees that it will not engage in
any other business activity without MOUNTAIN PRAIRIE’s prior written consent,
which consent may be granted or withheld in MOUNTAIN PRAIRIE’s sole and absolute
discretion. The parties acknowledge and agree that TS FINISHING may, with
MOUNTAIN PRAIRIE’s prior written consent, which may not be unreasonably
withheld, transfer title to the weanling pigs purchased from MOUNTAIN PRAIRIE to
affiliated or unaffiliated third parties as may be required solely to comply
with applicable laws; however, any such transfer shall in no way reduce, limit
or affect TS FINISHING’s obligations hereunder or under the Hog Procurement
Agreement. Subject to the aforementioned, TS FINISHING agrees that it will not
sell or transfer any weanling pigs except pursuant to the Hog Procurement
Agreement or as otherwise agreed to in writing with MOUNTAIN PRAIRIE.

 

15.           Waiver. Any breach of this Agreement or any right provided by this
Agreement may be waived only in a writing signed by the waiving party. Any such
waiver will not affect the validity of this Agreement, or the right of either
party to thereafter enforce every provision of this Agreement.

 

16.           Severability. If any term or provision of this Agreement is held
to be illegal or in conflict with any federal, state or local law or regulation,
the validity of the remainder of this Agreement will not be affected. The rights
and obligations of the parties are to be construed and enforced as if this
Agreement did not contain the particular term or provision held to be invalid.

 

17.           Survival of Provisions. Any provisions of this Agreement that by
their terms have or may have application after the expiration or termination of
this Agreement will be deemed to the extent of such application to survive the
expiration or termination of this Agreement.

 

18.           Notices. All notices provided for hereunder are effective two
business days after being sent by certified first class mail, return receipt
requested; or when received if sent by personal service; or by confirmed
facsimile, to the following addresses or such other addresses as may be
specified in writing:

 



4 of 9

 

 

MOUNTAIN PRAIRIE: MOUNTAIN PRAIRIE, LLC   c/o Hormel Foods Corporation   1
Hormel Place   Austin, MN 55912-3680   Attention: Director of Pork Procurement  
    Copy by fax to Law Department at 507-437-5135     TS FINISHING: TS
FINISHING, LLC   103 West Railroad   PO Box 68   Oakville, IA 52646     with a
copy to: Glenn McClelland   123 North 7th, Suite 100    PO Box 3239   Grand
Junction, CO 81502   email: gmcclelland@m2p2.com     and: Brownstein Hyatt &
Farber, P.C.   410 17th Street, Suite 2200   Denver, CO 80202-4437   Attention:
Elizabeth Paulsen   Facsimile no. 303-223-1111

 

19.           Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement. This Agreement supersedes any prior or contemporaneous oral or
written agreement between the parties relating to the subject matter of this
Agreement. Without limiting the generality of the preceding sentence, this
Agreement explicitly supersedes the Weanling Pig Sales Agreement dated April 28,
2003 by and among TS FINISHING, MOUNTAIN PRAIRIE and Tri-State Finishing, a
Colorado general partnership, and all extensions, amendments, or other
modifications thereof (the “Previous WPS”). However, if the Hog Procurement
Agreement dated January 1, 2010, by and between TS FINISHING and HORMEL FOODS is
not executed by the necessary parties or is cancelled by TS FINISHING pursuant
to Section 9(d) of that agreement, the Previous WPS shall not be superseded and
will instead remain in full force and be given full effect, and in such case,
this Agreement will be of no force and effect. This Agreement may be amended or
supplemented only in a writing signed by the parties, and not by any course of
dealing or prior performance.

 

20.           Governing Law. This Agreement and the rights of the parties
hereunder are governed by and interpreted in accordance with the laws of the
State of Iowa without regard to conflict of laws principles.

 

21.           Authorization. Each party represents and warrants to the other
party that it has taken all necessary action to duly authorize the execution,
delivery and performance of this Agreement. The individual signing this
Agreement on behalf of each party certifies that such individual is duly
authorized to execute this Agreement on behalf of such party.

 

5 of 9

 

 

22.          ARBITRATION. The Parties agree that any Default or other dispute
between them relating in any way to this Agreement shall be resolved by
arbitration according to the following:

 

(a)         In order to initiate arbitration the initiating party must send the
non-initiating party notice of its desire to arbitrate pursuant to this Section
22 (the “Initial Arbitration Notice”).

 

(b)         The Parties will have ten (10) days from the receipt of the Initial
Arbitration Notice to mutually agree on one (1) private arbitrator.

 

(c)         If the Parties cannot mutually agree on a private arbitrator the
initiating party must file an arbitration demand with the American Arbitration
Association (the “AAA”). AAA arbitration must be conducted by one (1)
arbitrator.

 

(d)         Any arbitration, whether conducted by a private arbitrator or an AAA
arbitrator, shall be conducted in Ames, Iowa and shall be governed by the AAA’s
Commercial Arbitration Rules then in effect as modified by the provisions of
this Section 22.

 

(e)         The initial arbitration hearing must occur within one hundred and
twenty (120) days of mailing the Initial Arbitration Notice.

 

(f)          Remedies available at the initial arbitration proceeding are
limited to ordering that a breaching party specifically perform this Agreement
and pay damages. Specifically, this Agreement may not be terminated at the
initial arbitration proceeding. The arbitrator’s reasoned decision must be
issued within thirty (30) days of the completion of the arbitration hearing. If
the arbitrator determines that a party has breached this Agreement, in addition
to the previously outlined remedies, the arbitrator shall award reasonable costs
and reasonable fees (including attorneys’ fees) to the non-breaching party. Any
arbitration award must be paid within ten (10) business days of the date of such
arbitration decision.

 

(g)         If the arbitrator orders specific performance or damages at the
initial arbitration proceeding and the required party does not specifically
perform or pay damages the aggrieved party must return to the arbitrator to seek
further relief. Remedies available at this further proceeding include another
order of specific performance and an award of damages, or at this point, and
only at this point, the arbitrator may terminate this Agreement and award
damages. If the arbitrator determines that a party has not specifically
performed or paid awarded damages, in addition to the previously outlined
remedies, the arbitrator shall award reasonable costs and reasonable fees
(including attorneys’ fees) to the non-breaching party. The arbitrator’s
reasoned decision must be issued within thirty (30) days of the completion of
the arbitration hearing. Any arbitration award must be paid within ten (10)
business days of the date of such arbitration decision.

 

The Parties acknowledge that this Agreement is the product of extensive
negotiation and that both parties were represented by counsel during such
negotiations. As such, PRODUCER has been given adequate opportunity to decline
being bound by this Section 22. Further, PRODUCER acknowledges being familiar
with the requirements of 7 U.S.C § 197c (2010) and affirmatively states that
this Agreement is compliant with such provision.

 

6 of 9

 

 

23.          LIMITATION OF LIABILITY.

 

THE LIABILITY OF MOUNTAIN PRAIRIE FOR DIRECT DAMAGES WHETHER ARISING OUT OF
BREACH OF WARRANTY OR OTHER BREACH OF CONTRACT, NEGLIGENCE OR OTHER TORT, OR
OTHERWISE, IS LIMITED TO AN AMOUNT NOT TO EXCEED THE PURCHASE PRICE OF THE
PARTICULAR WEANLING PIGS GIVING RISE TO THE LIABILITY.

 

IN WITNESS WHEREOF, the parties have executed the Agreement this 30th day of
July, 2010.

 

TS FINISHING, LLC   MOUNTAIN PRAIRIE, LLC       By: /s/ Glenn McClelland   By:
/s/ Steven G. Binder           Name: Glenn McClelland   Name: Steven G. Binder  
        Its: CEO M2 P2, LLC  Mgr.   Its: Chairman of the Board and CEO          
Dated: 8/2/10   Dated: 7/30/10

 

7 of 9

 

 

FINISHING MATRIX

 

*

 

* Entire page omitted pursuant to a request for confidential treatment
and filed separately with the Securities and Exchange Commission.

 

8 of 9

 

 

*

 

* Entire page omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

9 of 9

 